AUTO.
Puerto Rico, Setiembre catorce de mil novecientos uno.— Visto el presente recurso gubernativo interpuesto por Don José Martínez y Balasquide contra la negativa del Registra-dor de la Propiedad sustituto de esta Capital á inscribir una escritura de venta de dos partes de casas. — Resultando: Que en veinte y ocho de Marzo de mil ochocientos noventa y cinco Don Ramón Balasquide y Méndez, propietario y vecino de esta Capital, otorgó testamento nuncupativo ante el Notario de la misma Don Mauricio Guerra Mondragón y Mejías, en cuya cláusula 4a declaró hallarse casado según ritos de nuestra Santa Madre Iglesia con Doña Cesárea Gómez, en cuyo matrimonio habían procreado cuatro hijos nombrados Doña Enriqueta, Don Antonio, Doña Rosario y Don Ramón Balasquide y Gómez, los tres primeros mayo-res de edad y el último menor, de los cuales las Doña Enri-queta y Doña Rosario se encontraban incapacitadas; ordenó por la 6a que en atención al estado de incapacidad en que se hallaban sus mencionadas hijas Doña Enriqueta y Doña Rosario, les nombraba de protutor á Don José Martínez Ba-*158lasquide, sobrino carnal del otorgante, para que se hiciera cargo de las referidas incapacitadas, así como de los bienes que las correspondieran por su herencia, atendiendo con sus productos á sus alimentos, asistencia y demás necesidades, relevándole de fianzas y consignándole frutos por alimentos; por la décima tercera, que era su voluntad, á fin de que en ningún tiempo pudiera entenderse que sus hijas incapaci-tadas, Doña Rosario y Doña Enriqueta Balasquide y Gómez, fallecieran, intestadas, que en el caso de que ocurriera el óbito de ellas en ese estado desgraciado de incapacidad y sin su-cesión pasaran los bienes que les correspondieran, la mitad á su madre Doña Cesárea Gómez y la otra mitad á Don José Martínez Balasquide, protutor nombrado de las mismas, ó á los sucesores de éste; por la 14? nombró por sus albaceas en primer lugar á su esposa Doña Cesárea Gómez, en segundo á Don José Martínez Balasquide y en tercero á Don José Caldas, á los tres juntos y á cada uno de por sí, señalándose el término de un año para el arreglo de su testamentaría que se haría extrajudicialmente, pues prohibía toda otra in-tervención; por la 15? ordenó que lo que pudiera tocar á sus hijas incapacitadas se les adjudicara en fincas urbanas en esta Capital, y finalmente por la 16? instituyó por sus únicos y universales herederos á sus hijos Doña Enriqueta, Don Antonio, Doña Rosario y Don Ramón Balasquide y Gómez por partes iguales- — Resultando: Que ocurrido el falleci-miento de Don Ramón Balasquide, se practicó la divisoria de sus bienes, adjudicándosele á la heredera Doña Rosario en pago de su haber hereditario, montante á la suma de diez y seis mil novecientos noventa y seis pesos noventa y un centavos, la mitad del valor de una casa de altos y bajos de manipostería y azotea con su solar marcado con el número 12 del Gobierno, radicado en el barrio de la Marina de esta Capital valorada dicha mitad de casa en la suma de diez mil pesos y en parte del valor de la casa de altos y bajos de mampostería y azotea radicada en la calle de la Fortaleza de esta Ciudad, marcada con el número 23 moderno, en la *159suma de seis mil novecientos noventa y seis pesos noventa y un centavos, cuyas adjudicaciones fueron inscritas en el Re-gistro de la Propiedad de esta Capital á los folios 114 y 232, tomos 35 y 15 de esta Ciudad, respectivamente. — Resultando: Que Doña Rosario Balasquide falleció en el pueblo de Aguas Buenas en veinte y cinco de Agosto de mil ochocien-tos noventa y seis, y en diez y siete de Febrero de mil ocho-cientos noventa y nueve, por escritura otorgada ante el mismo Notario Don Mauricio Guerra Mondragón y Mejías, Don José Martínez y Balasquide, como heredero sustituto de la expresada Doña Rosario, que había muerto incapaci-tada en estado de soltería y sin dejar sucesores naturales, vendió á Doña Cesárea Gómez la mitad de las participacio-nes que á la difunta Doña Rosario correspondían en las dos casas de referencia, en precio y cantidad de ocho mil cuatro-cientos noventa y ocho pesos cuarenta y cinco centavos, mone-da corriente en aquella fecha, que el vendedor confesó reci-bidos con anterioridad á toda su satisfacción, y que presen-tada dicha escritura en el Registro de la Propiedad de esta Capital para su inscripción, le fué denegada por el Regis-trador, según nota puesta por él mismo al pie de la referida escritura, en razón á que, según el Registro, el enajenante Don José Martínez Balasquide no resulta legalmente facul-tado para hacer trasmisión alguna con el carácter de here-dero sustituto de la incapacitada Doña Rosario Balasquide y Gómez, por no haberse reconocido validez en las inscrip-ciones de las fincas, cuyas participaciones se enajenan, obrantes á folios 114 y 232, tomos 35 y 15 de esta Ciudad, respectivamente, á la cláusula 13? del testamento que otorgó Don Rafael Balasquide y Méndez, en veinte y ocho de Marzo de mil ochocientos noventa y cinco, ante el Notario Don Mauricio Guerra, como opuesta abiertamente al precepto del artículo 813 del Código Civil, en cuanto contiene susti-tución sobre la porción legítima de un heredero forzoso; lo que constituye un defecto insubsanable, además del de igual índole, de que también adolece el título de no haberse hecho *160declaratoria alguna legal del estado de enajenación de la predicha Doña Rosario Balasquide y Gómez. — Resultando: Que notificada la precedente nota al presentante de la escri-tura, manifestó su inconformidad con la negativa del Regis-trador, y suplicó se remitiese á este Tribunal Supremo, á los efectos procedentes, como así lo verificó aquel funcionario con la correspondiente comunicación. — Considerando: Que es precepto general consignado en el artículo 20 de la Ley Hipotecaria vigente en esta Isla, que para inscribir ó anotar los títulos en que se transfiera ó grave el dominio ó la pose-sión de bienes inmuebles ó derechos reales, deberá constar previamente inscrito ó anotado el derecho de la persona que otorgue ó en cuyo nombre se baga la trasmisión ó gravamen, y que en el caso de resultar inscrito aquel derecho á favor de persona distinta de la que otorgue la trasmisión ó gravamen, los Registradores denegarán la inscripción solicita da. — Consi-derando : Que careciendo el vendedor Don José Balasquide de título inscrito sobre las dos participaciones de que se trata por los motivos expresados por el Registrador en su nota; y apareciendo, por el contrario, inscritas á favor de Doña Rosario Balasquide y Gómez, persona distinta de la del vendedor, se impone la aplicación del precepto contenido en el artículo citado de la Ley Hipotecaria vigente, prohi-bitivo de la inscripción que se interesa. — Vistas las disposi-ciones legales citadas. — Se confirma la nota puesta por el Registrador de la Propiedad sustituto de esta Capital, al pie de la escritura de venta de que se trata y por la que se deniega la inscripción de dicho documento en el Registro de la Propiedad; y devuélvase la escritura presentada al Regis-trador de la Propiedad, -con copia certificada de la presente resolución, que se publicará en la Gaceta Oficial, para su conocimiento y el de los interesados, y á los demás efectos que procedan. — Así lo acordaron y firman los señores del Tribunal, de que certifico.
José S. Quiñones. — José C. Hernández. — Louis Sulzba-cher. — Eugenio Alvarez, Secretario sustituto.